Citation Nr: 1417911	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected bilateral pes planus.  

4.  Entitlement to service connection for a right ankle disorder, claimed as secondary to service-connected bilateral pes planus.  

5.  Entitlement to service connection for a left ankle disorder, claimed as secondary to service-connected bilateral pes planus.  

6.  Entitlement to service connection for sleeping problems, claimed as due to a back disorder.  

7.  Entitlement to service connection for depression, claimed as secondary to service-connected bilateral pes planus.  

8.  Entitlement to service connection for walking with right foot out and on the side, claimed as secondary to service-connected bilateral pes planus.  

9.  Entitlement to service connection for gait change, claimed as secondary to service-connected bilateral pes planus and a back disorder.  

10.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.J.C.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972.  He also had an unverified period of service in the National Guard both prior to and after his period of active duty service, with discharge in April 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In regards to the claim for a rating in excess of 30 percent for bilateral pes planus, the January 2010 rating decision that is the subject of this appeal continued a 10 percent rating that had been in effect since service connection was granted in September 1975.  The rating for bilateral pes planus was subsequently increased to 30 percent, effective September 1, 2009.  See May 2012 rating decision.  The RO incorrectly noted that the increased rating represented a complete grant of the benefit sought on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran and R.J.C. presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2013.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The Veteran also waived RO consideration of additional VA treatment records that were obtained at the time of the hearing.  The evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The reopened claim for service connection for a back disorder, the other claims for service connection, and the claim for increased rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 1981, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for a back condition (to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis) on the basis that there was no evidence of a back injury or back disorder in military service and treatment records since service do not show a back condition dating back to service.

2.  Additional evidence submitted since July 1981 on the issue of service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, is being resolved in appellant's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist as they pertain to the claim for service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, is not needed.

Claim to Reopen

The appellant seeks to establish service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis.  The RO has reopened the claim, but has continued the denial issued in a prior final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In July 1981 rating decision, the RO denied the Veteran's original claim seeking entitlement to service connection for a back condition (to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis) on the basis that there was no evidence of a back injury or back disorder in military service and treatment records since service do not show a back condition dating back to service.  The Veteran did not appeal this rating decision and it became final.  

The Veteran filed a claim to reopen in October 2009, and this appeal ensues from the January 2010 rating decision that reopened the claims for service connection for a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, but denied them on the merits.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In part, the basis of the RO's July 1981 denial of the claim of entitlement to service connection for a back condition (to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis) was due to the absence of evidence since service showing a back condition dating back to service.  

Evidence added to the record since the issuance of this adverse rating decision includes a November 2009 letter from Dr. B.W.C., who reports that the Veteran was accepted into military service after suffering a broken back in an automobile accident and that the Veteran reported severe back pain during boot camp and having been plagued with recurrent back pain since that time.  It was Dr. C.'s opinion that as likely as not, his condition was aggravated and the expected deterioration was probably accelerated greatly due to the physical requirements of basic training.  

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim for service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, is decided.


ORDER

New and material evidence has been received with regard to the claim for service connection for a back disorder, to include a low back disorder and compression fracture of the thoracic spine with spondylolysis and spondylolisthesis, and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran has also asserted that his back disorder is secondary to his service-connected bilateral pes planus.  The secondary theory of entitlement was not addressed at the time of the August 2012 back conditions Disability Benefits Questionnaire (DBQ) and must be accomplished on remand.  

As noted in the Introduction, the RO incorrectly stated that the increase to 30 percent for bilateral pes planus effective September 1, 2009, represented a complete grant of the benefit sought on appeal.  See May 2012 rating decision.  Although the Veteran discussed the criteria for the next higher, or 30 percent rating in a February 2010 statement, he did not necessarily limit his appeal to the assignment of the next highest rating, and it is not clear that he is even competent to do so.  See February 2010 VA Form 21-4138.  This disability was last examined over three years ago.  A more contemporaneous VA examination is needed.  VA examination is also important given the Veteran's testimony in April 2013 that his bilateral pes planus has led to an altered gait and to walking with right foot out and on the side.  

The Veteran seeks service connection for depression as secondary to his service-connected pes planus.  No VA examination has been scheduled in conjunction with this claim.  This must be accomplished on remand.  

The Veteran underwent a VA joints examination in December 2009, at which time he was diagnosed with bilateral degenerative joint disease with osteoporosis to the right knee and bilateral ankle strain.  Although the VA examiner provided an opinion regarding whether there is a causal relationship between the service-connected bilateral pes planus and the diagnosed knee and ankle disorders, the examiner failed to address the question of aggravation.  This must be accomplished on remand.  

The claim for sleep problems is inextricably intertwined with the reopened claim for service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to service connection for sleep problems will be deferred.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Temple VAMC, dated since July 2013.  

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and all relevant electronic medical records.  All necessary tests should be conducted and all clinical findings reported in detail.

A detailed history should be obtained from the Veteran and the examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner is to provide answers to the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral pes planus caused any diagnosed psychiatric disorder? 

(b) If the answer to (a) is no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral pes planus aggravated (i.e., caused an increase in severity of) any diagnosed psychiatric disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral pes planus.  The examiner is to specifically address whether the Veteran's bilateral foot disability has resulted in acquired pes cavus and/or pronounced acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The examiner must also address whether the Veteran's bilateral foot disability has led to an altered gait and to walking with right foot out and on the side.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Obtain an addendum from the VA examiner who completed the August 2012 back conditions DBQ.  The claims file and all relevant electronic medical records must be made available to and reviewed by the examiner.

The examiner is to provide answers to the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral pes planus caused any diagnosed back disorder? 

(b) If the answer to (a) is no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral pes planus aggravated (i.e., caused an increase in severity of) any diagnosed back disorder? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination in conjunction with his claims for service connection for disorders of the bilateral knee and bilateral ankle.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bilateral pes planus aggravated (i.e., caused an increase in severity of) any diagnosed disorder of the bilateral knee and/or bilateral ankle. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of impairment caused by any diagnosed disorder of the bilateral knee and/or bilateral ankle (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


